Day, J.
i. parties: oí'f'^lmctl0U" ' There was clearly a misjoinder of causes of action and of parties. The plaintiffs own lands in severalty. The ground of the alleged illegality of the tax in question that the plaintiffs’ lands are so situated, respecting the town of Cherokee, that they are not liable to taxation for municipal purposes. The lands cannot be situated in the same place, and hence cannot be situated exactly alike with respect to the town. The plaintiffs have no community of interest. They do not ask the same relief. All the plaintiffs ask that the auditor be restrained from extending the tax for 1880, and in addition to this the plaintiff Lewis asks that the treasurer be restrained from selling his lands for taxes of 1879. The evidence applicable to the case of one plaintiff may not apply to the case of the other plaintiffs. One plaintiff may be entitled to an injunction, and the other plaintiffs may not be so entitled. The case differs essentially from Brandiff v. Harrison County, 50 Iowa, 164, cited and relied upon by appellants, as in that case the alleged illegality extended to the assessment itself, and it affected all the plaintiffs in the same manner. In the case of Duman et al. v. The City of Fort Madison, also relied upon by appellants, the question of misjoinder was not raised. The plaintiffs having failed to elect to strike out all parties plaintiffs but one, when permission was given them by the court to do so, the court did not err in dismissing the case and dissolving the inj unction.
Affirmed.